             Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 1 of 14



 1

 2
                                                           HONORABLE RONALD B. LEIGHTON
 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8
     JUDITH COLE, a single person; LOUISE)
 9   MICHAEL, a single person; DAVID     )
     JOHNSON, a single person,           )             NO. 3:18-CV-05182-RBL
10                                       )
11                          Plaintiffs,  )
                                         )             DEFENDANT KEYSTONE RV
12                                       )             COMPANY’S MOTION TO COMPEL
                                     v.  )
13                                       )
     KEYSTONE RV COMPANY, LLC, a foreign )             NOTE ON MOTION CALENDAR:
14
     business entity,                    )             FRIDAY, FEBRUARY 15, 2019
15                                       )
                           Defendant.    )
16                                       )
                                         )
17

18          Defendant Keystone RV Company (“Keystone”) moves this Court to compel plaintiffs to

19   provide full and complete responses to Keystone’s first set of discovery requests. As explained

20   more fully below, many of plaintiffs’ responses are incomplete or contain improper references to

21   other responses, thereby failing to provide the information and documents sought by Keystone.

22                                 I.     STATEMENT OF FACTS

23          Keystone served its first set of discovery requests on September 18, 2018, and plaintiffs

24

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                               CORR|DOWNS PLLC
     COMPEL - 1                                                              100 WEST HARRISON STREET
                                                                             SUITE N440
     NO. 3:18-cv-05182-RBL                                                   SEATTLE, WA 98119
                                                                             206.962.5040
                Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 2 of 14



 1   responded on October 25, 2018. 1              After reviewing plaintiffs’ responses, Keystone provided

 2   plaintiffs’ counsel with a written list of those responses which Keystone believed were insufficient

 3   or contained improper objections. 2 Keystone explained its position as to each discovery request

 4   and asked that plaintiffs supplement their responses to comply with federal discovery rules.

 5            On January 3, 2019, the parties held a telephone discovery conference to discuss plaintiffs’

 6   discovery responses, along with other discovery-related topics. Plaintiffs’ counsel indicated he

 7   was not prepared to discuss Keystone’s concerns regarding his clients’ discovery responses even

 8   though Keystone had clearly explained those concerns in its December 21, 2018 email. Instead,

 9   plaintiffs’ counsel promised to provide a “comprehensive” email addressing Keystone’s concerns.

10            Having not received the promised email or any supplemental responses, Keystone made an

11   additional written request to plaintiffs for supplemental responses on January 15, 2019. 3 On

12   January 16, 2019, one of the three attorneys representing plaintiffs, Eugene Bolin, responded and

13   indicated: (a) he had been sick for some time; and (b) he would provide the promised email by the

14   end of the day on January 17, 2019. 4 On January 17, 2019, Mr. Bolin again indicated he was too

15   sick to provide the email, but he provided no explanation as to why either of his two co-counsel

16   could not respond to Keystone during his prolonged period of sickness. 5

17            On January 22, 2019, plaintiffs’ counsel finally provided the long-promised email

18   correspondence with an attachment that was intended to address Keystone’s specific concerns

19   about plaintiffs’ discovery requests. Unfortunately, the email and attachment made plaintiffs’

20   positions clear—plaintiffs believed their responses and objections were sufficient and plaintiffs

21

22   1
       Copies of plaintiffs’ discovery responses are attached as Exs. 1, 2, and 3 to the Declaration of Ryan E. Johnson
     (“Johnson Decl.”).
23   2
       See Johnson Decl., Ex. 4 (December 21, 2018 email to plaintiffs’ counsel). Keystone has provided only an excerpt
     of this email which is related to plaintiffs’ insufficient discovery responses. Keystone has removed the other portions
24   of the email which relate to the discovery issues in this lawsuit but are not germane to this motion.
     3
       See Johnson Decl., Ex. 5 (January 15, 2019 email from Keystone counsel to plaintiffs’ counsel).
25   4
       See Johnson Decl., Ex. 6 (January 16, 2019 email from plaintiffs’ counsel to Keystone counsel).
     5
       See Johnson Decl., Ex. 7 (January 17, 2019 email from plaintiffs’ counsel top Keystone counsel).
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                 CORR|DOWNS PLLC
     COMPEL - 2                                                                                100 WEST HARRISON STREET
                                                                                               SUITE N440
     NO. 3:18-cv-05182-RBL                                                                     SEATTLE, WA 98119
                                                                                               206.962.5040
                  Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 3 of 14



 1   were unwilling to supplement or amend any of the subject responses. 6

 2                                              Discovery Requests at Issue

 3              Interrogatory No. 4: Plaintiffs’ documents supporting class certification.

 4              This interrogatory asked plaintiffs to identify all documents which might support their

 5   position on class certification. In response, plaintiffs objected to the interrogatory as overly broad,

 6   and stated “the plaintiff [sic] believes that all or most Keystone speaking agents have knowledge

 7   of such documents, to the extent they are not produced in the plaintiffs’ discovery, by Keystone.” 7

 8   Plaintiffs’ answers then listed broad categories of documents, itemized as to each plaintiff.

 9              In its December 21, 2018 correspondence to plaintiffs, Keystone explained that plaintiffs’

10   answer to this interrogatory did not properly and fully identify what documents were responsive

11   to this interrogatory. The January 22, 2019 correspondence from plaintiffs’ counsel did not

12   directly respond to Keystone’s concerns and simply said “see discussion supra and infra.”

13   Plaintiffs did not explain what other discussion was responsive to these concerns or provide any

14   further explanation of the responsive documents.

15               While plaintiffs’ answer does identify general categories of documents, many of the

16   descriptions given are not detailed enough for Keystone to determine exactly which documents are

17   referenced. For example, Item 20 identified by plaintiff David Johnson simply says “Photographs

18   relating to the Johnson RV.” Similarly, Item 15 identified by plaintiff Louise Michael says

19   “Photographs taken of the Michael RV.” Additionally, all three plaintiffs identified a category of

20   documents as “[d]ocuments related to the purchase” of their RVs.              As written, plaintiffs’

21   descriptions are not sufficient, and plaintiffs have refused to supplement their responses.

22              The Court should require plaintiffs, at a minimum, identify the specific documents that

23   correspond to the categories if the documents have already been produced. If they have not been

24   produced, the Court should order production of the identified documents, appropriately numbered.

25
     6
         See generally Johnson Decl., Ex. 8.
26   7
         See Johnson Decl., Exs. 1, 2, and 3.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                     CORR|DOWNS PLLC
     COMPEL - 3                                                                    100 WEST HARRISON STREET
                                                                                   SUITE N440
     NO. 3:18-cv-05182-RBL                                                         SEATTLE, WA 98119
                                                                                   206.962.5040
              Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 4 of 14



 1          Interrogatory No. 7: Identification of “unfair” or deceptive statements by Keystone.

 2          This interrogatory asked plaintiffs to identify the specific written or oral statements that

 3   Keystone made which plaintiffs contend were unfair or deceptive. Those statements are directly

 4   relevant to plaintiffs’ remaining claims under the Washington Consumer Protection Act.            The

 5   interrogatory asked plaintiffs to provide as much details as possible and provided specific

 6   instructions about the type of detail requested. Plaintiffs provided a non-responsive answer, stating

 7   that the “case is much less about misleading statements by Keystone and its authorized dealers,

 8   than the failure to disclose specific health hazards known to Keystone.” Plaintiffs failed to identify

 9   any specific statements, written or oral, and also failed to object to this interrogatory. Keystone

10   identified these concerns in its December 21, 2018 correspondence to plaintiffs’ counsel.

11          In the January 22, 2019 correspondence from plaintiffs’ counsel, plaintiffs explained that

12   the deceptive and unfair conduct by Keystone was in the form of “omissions”, not affirmative

13   representations. Plaintiffs’ counsel went on to state “[s]o far as we know at this point, Keystone

14   did not make any overtly false or misleading statements regarding the safety of their RV’s.”

15   Plaintiffs’ admission in their January 22, 2019 correspondence confirms what Keystone has

16   suspected—plaintiffs aren’t aware of any such statements at this time. However, plaintiffs have

17   not offered to amend their discovery responses to confirm the statement made by their counsel.

18   Thus, the Court should require plaintiffs to either provide responsive information, or, if plaintiffs

19   are not aware of any such affirmative statements, written or oral, clearly confirm this in their

20   responses to this interrogatory, as they have done informally in their counsel’s email.

21          Interrogatory No. 8: Damages plaintiffs suffered as a result of Keystone’s allegedly
            unfair and deceptive actions.
22
            This interrogatory asked plaintiffs to specify, in detail, all damages suffered as a result of
23
     Keystone’s unfair or deceptive conduct (which they should have identified in response to
24
     Interrogatory No. 7), including “how such damages were calculated.” Plaintiffs each objected to
25
     the interrogatory as overly broad and vague. Subject to the objections, plaintiffs provided vague
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                    CORR|DOWNS PLLC
     COMPEL - 4                                                                   100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
                Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 5 of 14



 1   responses which made conclusory references to “economic damage,” refund of the purchase price,

 2   and “other economic damages they suffered from the loss of use of their RV.” However, plaintiffs’

 3   complaint and discovery responses suggest plaintiffs suffered personal injuries in the form of

 4   various purported respiratory illnesses. These responses did not provide any substantive

 5   information about plaintiffs’ damage analysis.

 6            In response to Keystone’s concerns, plaintiffs refused to provide additional information.

 7   Instead, in their counsel defended their response, as follows without providing any detail:

 8                     Keystone cannot close its eyes to the wealth of information
                       contained in plaintiffs’ amended complaint and their discovery
 9                     response, while simultaneously making more and more general
                       demands for information. This is not a class action seeking damages
10
                       for personal injuries sustained by the plaintiffs—it is strictly limited
11                     to economic damages and other damages, fees and costs authorized
                       by statute. The plaintiffs therefore seek the damages you identify
12                     above, but also loss of use and diminished value of their RV’s—all
                       of which has been previously disclosed in the amended complaint
13                     and discovery responses. 8
14
              Given the importance of the damages sought by the proposed class representatives and
15
     putative class, the Court should require that plaintiffs fully explain their damages and their
16
     method(s) of calculating them. Generalized and conclusory statements are not sufficient.
17
              Interrogatory No. 10: The terms of plaintiffs’ fee arrangement with class counsel.
18
              This interrogatory asked plaintiffs to explain the terms of their fee arrangement(s) with
19
     counsel.     That information is both discoverable and relevant to the requirements for class
20
     certification, including the adequacy of class counsel. 9 Plaintiffs’ answers did not explain the
21
     terms of their arrangements with counsel, other than to provide the date they signed their
22

23   8
      Johnson Decl., Ex. 8.
     9
       See Gusman v. Comcast Corp., 298 F.R.D. 592 (Ca. S.D. 2014) (Retainer and fee agreement between plaintiff and
24   class counsel is relevant to Rule 23 factors and discoverable); see also Carrizosa v. Stassinos, 2006 U.S. Dist. Lexis
     66358, *3(N.D. Ca. August 31, 2006)(Under Ninth Circuit law, fee agreements generally fall outside scope of
25   attorney-client privilege); see also Klein v. Miller, 82 F.R.D 6, 8-9 (N.D. Tex. 1978)(Details of fee arrangement with
     class counsel is relevant to question of whether named plaintiffs can adequately protect the interests of potential class
26   members and therefore is discoverable.).

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                  CORR|DOWNS PLLC
     COMPEL - 5                                                                                 100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
                  Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 6 of 14



 1   agreements and a general statement that “[t]he terms and conditions of each fee agreement provide

 2   that plaintiffs’ counsel will pursue the class set forth in the amended complaint.” Notably,

 3   plaintiffs did not object based on the attorney-client privilege or the work product doctrine.

 4              In their January 22, 2019 correspondence, plaintiffs took the position the information

 5   sought was “beyond the scope of discovery authorized by the rules of civil procedure” and invited

 6   Keystone to provide authority to support its position. Plaintiffs’ correspondence did not mention

 7   the attorney client privilege or work product protection. Keystone provided plaintiffs with the case

 8   citations in note 6 above but plaintiffs still refused to provide the information sought by this

 9   interrogatory (and the corresponding request for production discussed more fully below). Given

10   the required elements of establishing a class action (including adequacy of representation by the

11   named plaintiffs and the qualifications of class counsel), this information is discoverable.

12   Consequently, the Court should direct plaintiffs to provide a full explanation of the arrangements

13   with their counsel. Alternatively, the Court should direct the plaintiffs to produce copies of all

14   retainer and fee agreements with their counsel. Those agreements were sought in a separate

15   document request which is discussed below.

16              Request for Production No. 3: Copies of documents sent to or received from any
                person other than Keystone or its dealer related to plaintiffs’ recreational vehicles.
17
                This request asked plaintiffs to produce all documents sent to or received from any person,
18
     other than Keystone or the selling dealer, which are related to the plaintiffs’ recreational vehicles.
19
     In response, plaintiffs objected to the request as “overly-broad and burdensome.” Plaintiffs
20
     contend the request improperly encompassed “all communications to the plaintiffs’ health care
21
     providers, friends…and virtually all other persons that the plaintiffs have had any contact with
22
     since they purchased a Keystone RV.” 10 Plaintiffs did not identify any documents in response to
23
     this request, although their responses said: “See attached.” That vague reference leaves Keystone
24
     entirely unable to determine what documents plaintiffs contend are responsive to this request.
25

26   10
          See Plaintiffs’ Responses to Request for Production No. 3 in Johnson Decl., Exs. 1, 2, and 3.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                  CORR|DOWNS PLLC
     COMPEL - 6                                                                                 100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
                  Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 7 of 14



 1              In their January 22, 2019 correspondence, plaintiffs stated they “have complied with this

 2   request” and contended they had “supplied all documents which we believe are properly

 3   responsive to this request.” Plaintiffs’ position is puzzling, given that their actual response to RFP

 4   3 simply said: “see attached” and did not identify any responsive documents. 11 Plaintiffs’

 5   objections and position mischaracterize the document request. Keystone did not ask for all

 6   communications between plaintiffs and all of the persons listed since the date of purchase. Instead,

 7   Keystone’s request is more narrowly tailored—it sought documents to or from such persons which

 8   are related to plaintiffs’ recreational vehicles.

 9              Request for Production No. 4: Plaintiffs’ purchase-related documents.

10              This request asked for all documents related to plaintiffs’ purchases of their recreational

11   vehicles. In response to this request, plaintiffs’ responses said: “See attached.” Because plaintiffs

12   produced a number of different types of documents (many of which are not purchase related),

13   Keystone cannot determine what documents are responsive to this particular request. Plaintiffs’

14   responses do not comply with Fed. R. Civ. P. 34 because they do not identify any particular

15   documents or categories of documents. On January 22, 2019, plaintiffs refused to supplement

16   their response, and attempted to defend their position by stating:

17                       We have confidence that Keystone’s lawyers can distinguish
                         between documents related to the plaintiffs’ purchases of their RV’s,
18                       the plaintiffs’ medical records and other general categories of
                         documents. If you have specific documents in mind which we
19
                         produced, please identify those documents and we will tell you
20                       everything we know. 12

21              Plaintiffs attempt to turn the discovery process on its head. Keystone cannot be expected
22   to guess what documents are responsive to this request based on an unidentified stack of documents
23   produced by plaintiffs. To comply with Fed. R. Civ. P. 34, plaintiffs must either produce
24   responsive documents or identify them properly. They have done neither.
25
     11
26         Johnson Decl., Ex. 8.
     12
          Id.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                       CORR|DOWNS PLLC
     COMPEL - 7                                                                      100 WEST HARRISON STREET
                                                                                     SUITE N440
     NO. 3:18-cv-05182-RBL                                                           SEATTLE, WA 98119
                                                                                     206.962.5040
                  Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 8 of 14



 1              Request for Production No. 12: Copies of plaintiffs’ fee agreements.

 2              Related to Interrogatory No. 10 discussed above, this request asked plaintiffs to produce
 3   their fee agreements with their counsel in this case. Although they did not object to Interrogatory
 4   No. 10, plaintiffs objected to this request because the documents sought were protected by the
 5   attorney client privilege. As discussed above, fee agreements in a class action like this are
 6   discoverable. 13 Plaintiffs have refused to amend their response, and instead referred Keystone to
 7   its “discussion, supra” in the January 22, 2019 correspondence. Presumably, this was a reference
 8   to plaintiffs’ discussion of Interrogatory No. 8. For the reasons discussed above in connection
 9   with Interrogatory No. 8, the Court should direct plaintiffs to provide responsive documents.
10              Requests for Production Nos. 16 and 17: Documents                        supporting        the   plaintiffs’
                positions on class certification.
11
                These two requests asked plaintiffs to produce documents supporting their respective
12
     positions on class certification and that might be submitted into evidence in support of class
13
     certification. Plaintiffs’ responses to these two requests did not identify or provide any responsive
14
     documents. Plaintiffs did not object to the request. Instead, their responses simply stated, “See
15
     responses herein and documents produced pursuant to previous requests for production.” These
16
     responses do not comply with Fed. R. Civ. P. 34 nor provide Keystone with any explanation of
17
     what documents might be responsive to these requests.
18
                Plaintiffs’ counsel’s January 22, 2019 correspondence did not provide any additional
19
     information or documents in response to this request. Instead, plaintiffs appeared to have conceded
20
     they had no documents which supported their position on class certification:
21
                          It is difficult if not impossible at this state of the case to comply with
22
                          your request. We must wait until the completion of the plaintiffs’
23                        discovery before we are able to meaningfully designate evidence
                          which supports certification under FRCP 23. We need a lot more
24                        specificity supporting your claim that our responses do not comply
                          with the FRCPs. What are you thinking? 14
25
     13
          See cases discussed at note 4 above related to the discoverability of fee and retainer agreements.
26   14
          Johnson Decl., Ex. 8.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                    CORR|DOWNS PLLC
     COMPEL - 8                                                                                   100 WEST HARRISON STREET
                                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                                        SEATTLE, WA 98119
                                                                                                  206.962.5040
               Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 9 of 14



 1
             The Court should direct plaintiffs to supplement their responses to comply with Fed. R.
 2
     Civ. P. 34 and either produce responsive documents or identify responsive documents.
 3
             Request for Production Nos. 19-23:                Documents supporting specific allegations in
 4           Amended Complaint.
 5           Each of these four requests asked plaintiffs to produce documents which support a specific
 6   contention and allegation made in their complaint. 15 The requests are narrowly focused and relate
 7   to plaintiffs’ remaining claim under the Washington Consumer Protection Act and plaintiffs’
 8   allegations Keystone engaged in deceptive and unfair trade practices. In response to RFP 19,
 9   plaintiffs did not identify any specific documents, and instead referred Keystone to “all
10   advertisements, marketing materials, and other documents disseminated and intended by Keystone
11   for consumer consumption.” Plaintiffs’ responses to RFPs 20-23 provided even less information
12   and simply referred back to other responses (RFPs 19 and 21) and provided no information or
13   documents.
14           As set forth in Plaintiffs’ counsel’s January 22, 2019 correspondence, plaintiffs assert the
15   Federal Rules of Civil Procedure did not permit Keystone to ask plaintiffs to produce documents
16   that supported a particular contention in their complaint. Plaintiffs cited no authority for this
17   position. Plaintiffs also conceded their “clients usually did not retain or save such ‘advertisements,
18   marketing materials and other documents disseminated by Keystone.” The Court should direct
19   plaintiffs to supplement their responses and produce responsive documents. If plaintiffs do not
20   have responsive documents, they should so indicate.
21

22

23
     15
        Request for Production No. 19 asked for documents that support plaintiffs’ contentions in Paragraph 4.11 of the
24   Complaint. Request for Production No. 20 asked for documents that support plaintiffs’ contentions in Paragraph 4.12
     of the Complaint. Request for Production No. 21 asked for documents that support plaintiffs’ contentions in Paragraph
25   4.13 of the Complaint. Request for Production No. 22 asked for documents that support plaintiffs’ contentions in
     Paragraph 4.14 of the Complaint. Request for Production No. 23 asked for documents that support plaintiffs’
26   contentions in Paragraph 4.15 of the Complaint.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                               CORR|DOWNS PLLC
     COMPEL - 9                                                                              100 WEST HARRISON STREET
                                                                                             SUITE N440
     NO. 3:18-cv-05182-RBL                                                                   SEATTLE, WA 98119
                                                                                             206.962.5040
              Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 10 of 14



 1           Request for Production No. 24: Documents related to plaintiffs’ physical injuries
             caused by their Keystone recreational vehicles.
 2
             This request asked plaintiffs to produce documents related to their injuries allegedly caused
 3
     by their Keystone RVs. Plaintiffs did not produce or identify specific documents and instead
 4
     referred Keystone to RFP 13. Plaintiffs’ response to this request makes no sense given that RFP
 5
     13 asked plaintiffs to produce documents reflecting the “names of individuals with knowledge of
 6
     the allegations in the Complaint...” In other words, RFP 13 related to identification of witnesses,
 7
     not plaintiffs’ injuries.
 8
             Although plaintiffs raised several defenses to this response in their January 22, 2019
 9
     correspondence, they still did not identify any specific documents responsive to the request.
10
     Plaintiffs contend: (a) their medical records have “extremely limited” relevance to their claims;
11
     and (b) their responses sufficiently identified responsive documents.           Plaintiffs are seeking
12
     damages caused by Keystone’s alleged knowledge its products are unhealthy to consumers. Thus,
13
     plaintiffs’ medical histories (or lack thereof) related to their Keystone products are directly relevant
14
     to the issues in this case, including whether plaintiffs suffered any damages.
15
             Request for Production No. 25: Documents related to plaintiffs’ illnesses and/or
16           medical conditions caused by their Keystone recreational vehicles.
17
             This request asked plaintiffs to produce documents related to any illnesses or medical
18
     conditions that they claim were caused by their Keystone RV. Plaintiffs did not provide any
19
     documents or identify any documents, and instead referred Keystone back to their responses to
20
     RFPs 13 and 24, which themselves are deficient. In addition, as discussed above, Request for
21
     Production No. 13 is not related to “physical injuries, illnesses or medical conditions.” None of
22
     plaintiffs’ responses to this request comply with Fed. R. Civ. P. 34.
23
             In the January 22, 2019 correspondence, plaintiffs referred Keystone back to RFP 24,
24
     taking the same position that: (a) their medical records have “extremely limited” relevance to their
25
     claims; (b) their responses sufficiently identified documents that were produced in response to this
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                     CORR|DOWNS PLLC
     COMPEL - 10                                                                   100 WEST HARRISON STREET
                                                                                   SUITE N440
     NO. 3:18-cv-05182-RBL                                                         SEATTLE, WA 98119
                                                                                   206.962.5040
             Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 11 of 14



 1   request. Plaintiffs did not identify any particular documents which are responsive to this request.

 2   Plaintiffs contend they suffered health effects from Keystone trailers yet refuse to provide the

 3   medical records to support such claims.

 4                                         II.      CERTIFICATION

 5          As demonstrated by the Statement of Facts above and Keystone’s attached exhibits,

 6   Keystone satisfied the “meet and confer” requirements of Fed. R. Civ. P. 37 and LR 26(c). Given

 7   the fast-approaching deadlines in the Court’s scheduling order and the rigors of defending against

 8   the plaintiffs’ putative class claims, Keystone is left with no choice but to file its motion.

 9                                        III.     ISSUE STATEMENT

10           Whether the Court should enter an Order compelling plaintiffs to provide full and

11   complete answers to the above-referenced discovery requests where the requests seek relevant

12   information and documents that go to the heart of Keystone defenses and class certification.

13                                  IV.          EVIDENCE RELIED UPON

14          Keystone relies upon the pleadings and documents on file with the Court as well as the

15   Declaration of Ryan E. Johnson, including the exhibits attached thereto.

16                          V.      LEGAL ARGUMENT AND AUTHORITY

17   A.     Keystone is Entitled to the Information Sought Under the Discovery Rules.

18          The Federal Rules of Civil Procedure provide for broad discovery in civil actions. Everest

19   Indem. Ins. Co. v. QBE Ins. Corp., 980 F. Supp. 2d 1273, 1278 (W.D. Wash. 2013). Pre-trial

20   discovery is ordinarily “accorded a broad and liberal treatment.” Shoen v. Shoen, 5 F.3d 1289,

21   1292 (9th Cir. 1993) (citing Hickman v. Taylor, 329 U.S. 495, 507 (1947)) (internal quotations

22   omitted). “Parties may obtain discovery regarding any non-privileged matter that is relevant to

23   any party’s claim or defense and proportional to the needs of the case...” Fed. R. Civ. P. 26(b)(1).

24   Relevant information for purposes of discovery is information “reasonably calculated to lead to

25   the discovery of admissible evidence.” Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625,

26   635 (9th Cir. 2005); Everest Indem. Ins. Co., 980 F. Supp. 2d at 1278.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                     CORR|DOWNS PLLC
     COMPEL - 11                                                                   100 WEST HARRISON STREET
                                                                                   SUITE N440
     NO. 3:18-cv-05182-RBL                                                         SEATTLE, WA 98119
                                                                                   206.962.5040
             Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 12 of 14



 1          The party that resists discovery has the burden to show why the discovery request should

 2   be denied. See, e.g., Doyle v. F.B.I., 722 F.2d 554, 555 (9th Cir. 1983); Blankenship v. Hearst

 3   Corp., 519 F.2d 418, 429 (9th Cir. 1975). In considering such disputes, the district court enjoys

 4   broad discretion in determining relevancy and must temper discovery where its burden or expense

 5   outweighs its likely benefit. Fed. R. Civ. P. 26(b)(2)(C)(iii); Hallet v. Morgan, 296 F.3d 732, 751

 6   (9th Cir. 2002); see U.S. Fidelity and Guar. Co. v. Lee Investments L.L.C., 641 F.3d 1126, 1136

 7   (9th Cir. 2011) (“District courts have wide latitude in controlling discovery, and [their] rulings will

 8   not be overturned in the absence of a clear abuse of discretion.”).

 9          Fed. R. Civ. P. 37(a) states “[a] party, upon reasonable notice to other parties and all

10   persons affected thereby, may apply for an order compelling disclosure or discovery” to compel

11   an answer or production if “…a party fails to answer an interrogatory submitted under Rule 33;

12   or… a party fails to respond that inspection will be permitted – or fails to permit inspection – as

13   requested under Rule 34. For purposes of this subdivision Fed. R. Civ. P. 37(a), an evasive or

14   incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

15   respond. Despite these well-settled standards, plaintiffs refuse to produce responsive information

16   directly relevant to Keystone’s defenses. Without this information, Keystone’s ability to respond

17   to the allegations set forth in plaintiffs’ complaint is severely hampered.

18   B.     The Court Should Award Keystone Its Attorney’s Fees Regarding This Motion.

19          Fed. R. Civ. P. 37(d) authorizes the Court to award “reasonable expenses, including
20   attorney’s fees” in connection with a motion to compel. Attorney’s fees are appropriate here
21   because plaintiffs’ discovery responses, as discussed above, are deficient and Keystone has made
22   multiple good faith efforts to resolve the issues related these discovery requests, to no avail.
23                                         IV.     CONCLUSION
24          For the reasons stated above, Keystone requests that the Court grant its Motion to Compel.
25   A proposed form of Order detailing the specific relief requested is provided herewith.
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                     CORR|DOWNS PLLC
     COMPEL - 12                                                                   100 WEST HARRISON STREET
                                                                                   SUITE N440
     NO. 3:18-cv-05182-RBL                                                         SEATTLE, WA 98119
                                                                                   206.962.5040
           Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 13 of 14



 1        DATED: January 31, 2019

 2                                               CORR|DOWNS PLLC
 3

 4                                                s/Joseph P. Corr
                                                 Joseph P. Corr, WSBA #36584
 5                                               100 W. Harrison. St., Ste. N440
                                                 Seattle, WA 98119
 6                                               jcorr@corrdowns.com
 7                                               Telephone: 206.962.5040

 8                                               JONES WALKER L.L.P.
 9

10                                               s/Ryan E. Johnson
                                                 Ryan E. Johnson (pro hac vice)
11                                               8555 United Plaza Blvd., 5th Floor
                                                 Baton Rouge, LA 70809
12                                               rjohnson@joneswalker.com
                                                 Telephone: 225.248.2080
13

14                                               Attorneys for Defendant Keystone
                                                 RV Company
15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                      CORR|DOWNS PLLC
     COMPEL - 13                                                    100 WEST HARRISON STREET
                                                                    SUITE N440
     NO. 3:18-cv-05182-RBL                                          SEATTLE, WA 98119
                                                                    206.962.5040
             Case 3:18-cv-05182-RBL Document 36 Filed 01/31/19 Page 14 of 14



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on the date indicated below I caused a copy of the foregoing document to be
 3
     filed with the Clerk of the Court via the CM/ECF system. In accordance with their ECF
 4
     registration agreement and the Court’s rules, the Clerk of the Court will send e-mail notification
 5
     of such filing to the following persons:
 6

 7
            Mr. Eugene N. Bolin, Jr.
 8          Law Offices of Eugene N. Bolin, Jr., P.S.
            144 Railroad Ave., Suite 308
 9          Edmonds, WA 98020
            eugenebolin@gmail.com
10          Attorneys for Plaintiffs
11
            Mr. Guy W. Beckett
12          Berry & Beckett, PLLP
            1708 Bellevue Ave.
13          Seattle, WA 98122
            gbeckett@beckettlaw.com
14

15          Mr. Richard DeJean
            Law Offices of Richard F. DeJean
16          PO Box 867
            Sumner, WA 98390
17          rdejean@dejeanlaw.comcastbiz.net
18          Attorneys for Plaintiffs

19
            I affirm under penalty of perjury under the laws of the State of Washington and the United
20
     States that the foregoing is true and correct to the best of my knowledge.
21
            DATED this 31st day of January, 2019.
22

23

24                                                      By/s/ Joseph P. Corr
                                                         Joseph P. Corr, WSBA No. 36584
25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                    CORR|DOWNS PLLC
     COMPEL - 14                                                                  100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
